IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20422
                         Summary Calendar



MICHAEL A. PULLARA,

                                         Plaintiff-Appellant,

versus

CENTRAL INTELLIGENCE AGENCY,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-587
                      --------------------
                        January 26, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael A. Pullara appeals the district court’s decision

granting the motion for summary judgment filed by the Central

Intelligence Agency (CIA).   He argues that the CIA failed to

demonstrate that the information he requested through the Freedom

of Information Act (FOIA) concerning the death of Fred Woodruff

fell within the national security exemptions to FOIA under 5

U.S.C. § 552(b)(1) and (b)(3).   The CIA refused to confirm or

deny the existence of any documents responsive to Pullara’s

request but alternatively demonstrated that the documents were

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20422
                                -2-

exempt from disclosure under § 552(b)(1) and (b)(3) because they

could reveal information about intelligence activities and

foreign relations of the United States and because the

information was exempt from disclosure under the National

Security Act, 50 U.S.C. § 403-3(c)(6).    Any response or

disclosure of documents would have revealed whether Woodruff was

a CIA employee and would have revealed information concerning

intelligence-gathering activities of the United States in

Tbilisi, Georgia.   Absent evidence of bad faith, the agency’s

determination “is beyond the purview of the courts.”     Knight v.

United States Central Intelligence Agency, 872 F.2d 660, 664 (5th

Cir. 1989).   Because Pullara has not alleged or shown bad faith,

the CIA’s determination is “beyond the purview of the courts.”

Id.   The district court did not err in granting the CIA’s motion

for summary judgment.

      Pullara also argues that the district court erred in denying

his motion to compel the CIA to prepare an index pursuant to

Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973).    When the

affidavit submitted by the agency is sufficient to establish that

the requested documents should not be disclosed, a Vaughn index

is not required.    See Minier v. Central Intelligence Agency, 88

F.3d 796, 800 (9th Cir. 1996).   Because the affidavit submitted

by the CIA was sufficient to establish that the requested

documents were exempt from disclosure pursuant to 5 U.S.C.

§ 552(b)(1) and (b)(3), the district court did not err in denying

Pullara’s motion to compel the CIA to prepare a Vaughn index.

      AFFIRMED.